DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (U.S. 2015/0333197) in view of Falcon (U.S. 9,925,759) and Hilali et al. (U.S. 2018/0175220).
Regarding Claim 1, Takeda et al. discloses a manufacturing an electrode for a solar cell, the method comprising: printing a conductive paste on a front surface of a substrate using a printing mask (conductive paste 60, mask 100, Figures 1 and 2, Paragraphs 134 and 154); and baking the printed conductive paste (Paragraph 3), wherein: the conductive paste includes a conductive powder, a glass frit, and an organic vehicle (Paragraph 3), the glass frit includes lithium oxide (Paragraph 55).
Takeda et al. doesn’t explicitly disclose that the printing mask has an opening rate of 65% or more. Falcon discloses a printing mask for forming solar cell electrodes wherein the opening rate is 65% or more (Falcon, Column 5, Lines 3-6) Column 10, Lines 63-65).  
Takeda et al. in view of Falcon does not explicitly disclose that the glass frit includes tungsten oxide, a weight ratio of lithium oxide to tungsten oxide is about 0.5 to about 5.5. Hilali et al. discloses a similar conductive paste wherein the glass frit includes tungsten oxide and a weight ratio of an other oxide to tungsten oxide is about 0.5 to about 5.5 (Paragraph 82).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to for the glass frit to include tungsten oxide and a weight ratio of lithium oxide to tungsten oxide is about 0.5 to about 5.5 in Takeda et al. in view of Falcon and Hilali et al. in order to form a conductive paste that exhibits low resistivity, high adhesion strength to the semiconductor substrate, and excellent solderability (Hilali et al., Paragraph 4). 
Regarding Claim 2, Takeda et al. in view of Falcon and Hilali et al. further discloses that the printing mask includes a mesh (Falcon, mesh 103, Figure 9), a photosensitive resin layer integrated with the mesh (photosensitive rein layer 105, Figure 9), and an electrode printing portion formed by removing the photosensitive resin layer (Falcon, apertures 115, Figure 9), the printing mask having an opening rate of about 65% to about 90% (Falcon, Column 10, Lines 63-65).
Regarding Claim 3, Takeda et al. in view of Falcon and Hilali et al. further discloses that the lithium oxide is present in an amount of about 1 wt% to about 10 wt% in the glass frit (Takeda et al., Paragraph 55).
Regarding Claim 4, Takeda et al. in view of Falcon and Hilali et al. that the tungsten oxide is present in an amount of about 1 wt% to about 10 wt% in the glass frit (Hilali et al., Paragraph 82).
Regarding Claim 5, Takeda et al. in view of Falcon and Hilali et al. further discloses that the glass frit further includes one or more of lead oxide, zinc oxide, tellurium oxide, magnesium oxide, bismuth oxide, sodium oxide, molybdenum oxide, or silicon oxide (Takeda et al., Paragraph 48).
Regarding Claim 6, Takeda et al. in view of Falcon and Hilali et al. further discloses that the conductive paste includes about 60 wt% to about 95 wt% of the conductive powder, about 0.5 wt% to about 10 wt% of the glass frit, and about 1 wt% to about 30 wt% of the organic vehicle (Takeda et al., Paragraph 3).
Regarding Claim 7, Takeda et al. in view of Falcon and Hilali et al. further discloses that the conductive paste further includes one or more of a dispersant, a thixotropic agent, a plasticizer, a viscosity stabilizer, an anti-foaming agent, a pigment, a UV stabilizer, an antioxidant, or a coupling agent (Takeda et al., Paragraph 123).
Regarding Claim 8, Takeda et al. in view of Falcon and Hilali et al. further discloses that the opening rate is calculated according to the following equation: {(Area of electrode printing portion - Area occupied by mesh in electrode printing portion)/Area of electrode printing portion} x 100 (Falcon, Column 10, Lines 63-65).
Regarding Claim 9, Takeda et al. in view of Falcon and Hilali et al. further discloses that the lithium oxide is Li2O, and the tungsten oxide includes WO2, WO3, W2O3, W2O5, or a combination thereof (Takeda et al., Paragraph 55).
Regarding Claim 10, Takeda et al. in view of Falcon and Hilali et al. further discloses a solar cell manufactured by the method as claimed in claim 1 (Takeda et al., Paragraph 05).
Regarding Claim 11, Takeda et al. in view of Falcon and Hilali et al. further discloses a solar cell including the electrode as claimed in claim 10 (Takeda et al., Paragraph 3).

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.
Regarding Claim 1, the Applicant argues that “none of the cited reference teach a glass frit that includes both lithium oxide and tungsten oxide” because “the claimed lithium oxide is not among the ‘other oxides’” of the Hilali reference. In response to applicant's argument that “none of the cited reference teach a glass frit that includes both lithium oxide and tungsten oxide”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Takeda reference discloses a glass frit that includes lithium oxide.  The Hilali reference both discloses a glass frit that includes tungsten oxide and motivation for using a glass frit that includes tungsten oxides (Paragraphs 4 and 82).  The Hilali reference also discloses a glass frit comprising tungsten oxide and other oxides .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816

/MARK W TORNOW/           Primary Examiner, Art Unit 2891